Case: 14-11798   Date Filed: 01/28/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11798
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:13-cr-80034-KAM-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

GEORGE EVANS BIVINS, JR.,
a.k.a. Ziggy,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 28, 2015)

Before JORDAN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-11798     Date Filed: 01/28/2015   Page: 2 of 2


      Richard A. Serafini, appointed counsel for George Evans Bivins, Jr., in this

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bivins’s convictions and

sentences are AFFIRMED.




                                         2